On Petition for Rehearing
BRETT, Judge.
On petition for rehearing and oral argument the same is denied; but the court is of the opinion that the sentences herein imposed are probably excessive, and the same are accordingly reduced in Cases No. 4058 and 4059 from three years to eighteen months. Since the original judgments provided that the sentences would run concurrently said eighteen months’ sentences will run concurrently. Harrison v. State, 54 Okl.Cr. 95, 14 P.2d 953; Jacobs v. State, 55 Okl.Cr. 28, 24 P.2d 295.
POWELL, P. J., and JONES, J., concur.